DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-9 and 16, 17, 21-23) in the reply filed on 5 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 16, 17, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons.
Claim 1 recites the limitation "the liquid of the assembly reactor" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitations "the liquid" and “the reactor” in line 9.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 7,902,488).
Regarding claim 1, the reference Collins et al. teaches a reactor system for performing a microwave assisted solid-phase peptide synthesis (see Fig. 10), the reactor system comprises: an assembly reactor (131) containing a solid phase peptide support resin (132) and a recirculation loop (145) for circulating a liquid composition 
Regarding claim 2, the reference Collins et al. discloses the reactor system, wherein the measuring cell is a spectrophotometric measuring cell (see col. 16, lines 21-26).
Regarding claim 3, the reference Collins et al. discloses the reactor system, wherein the measuring cell is a near-infrared measuring cell (see col. 16, lines 21-26).
Regarding claims 5, 16, and 17, the reference Collins et al. discloses that the reactor system further comprises a filtration system (133, 134) in the assembly reactor (131) (see col. 15, lines 20-25; Fig. 10).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. as applied to claim 2 above, and further in view of Schwalbe et al. (US 2005/0013738).
Regarding claim 4, the reference Collins et al. is silent with respect to the recirculation loop comprising a measuring cell for measuring by Raman spectroscopy. However, as evidenced by the reference Schwalbe et al. (see para. [0046]), it is typical in the art to utilize Raman spectroscopy as a non-destructive analytical technique to obtain a quantitative measurement of a desired reaction product or byproducts in the desired product. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a measuring cell for measuring by Raman spectroscopy in the recirculation loop of Collins et al. so as to enable real-time monitoring of reaction progress via a spectrophotometer since, as evidenced by the reference Schwalbe et al. (see para. [0046]), it is typical in the art to utilize Raman spectroscopy as a non-destructive analytical technique to obtain a . 
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. as applied to claim 5 above, and further in view of Stepaniuk et al. (US 6,028,172).
Regarding claim 6, the reference Collins et al. does not specifically disclose the reactor system further comprising a reactor for pre-activating amino acids and/or dissolving powders and an inlet connecting the reactor to the assembly reactor. However, as evidence by the reference Stepaniuk et al. (see col. 9, lines 39-65), it is known in the art to provide a reactor (3) for pre-activating amino acids and/or dissolving powders upstream of an assembly reactor (7) in which a solid-phase peptide synthesis is performed (see col. 9, lines 39-65). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reactor system of Collins et al. to similarly include a reactor for pre-activating amino acids and/or dissolving powders upstream of the assembly reactor (131) of Collins et al., since the reference Stepaniuk et al. teaches that such a modification advantageously allows for pre-activating of amino acids prior to passing the amino acids to the assembly reactor where solid-phase peptide synthesis is performed (see col. 9, lines 39-65).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. in view of Stepaniuk et al. as applied to claim 6 above, and further in view of Saneii (US 4,746,490).
Regarding claim 7, the references Collins et al. and Stepaniuk et al. are silent with respect to the reactor system further comprising a cell for measuring conductivity in the recirculation loop. However, as evidenced by the reference Saneii (see col. 23, line 55 to col. 24, line 7), it is typical in the art to utilize a conductivity probe or sensor to constantly monitor the acidity or basicity of the contents of a reaction vessel in which  solid-phase peptide synthesis is performed. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to similarly provide a cell for measuring conductivity in the recirculation loop of Collins et al. for the intended purpose of constantly monitor the acidity or basicity of the liquid circulating through the recirculation loop, as doing so would amount to nothing more than a use of a known device for its intended use in a known environment to accomplish an entirely expected result. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. in view of Stepaniuk et al. as applied to claim 6 above, and further in view of Schwalbe et al. (US 2005/0013738).
Regarding claim 9, the references Collins et al. and Stepaniuk et al. are silent with respect to the reactor system further comprising a cell for measuring by Raman . 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. as applied to claim 1 above, and further in view of Tsukahara et al. (US 2019/0329213).
Regarding claim 23, the reference Collins et al. does not specifically disclose wherein the assembly reactor (131) is a stirred reactor. The reference Tsukahara et al. teaches an apparatus for performing a microwave assisted solid-phase peptide synthesis comprising a reaction vessel (101) in which one or more sessions of treatment in solid-phase synthesis are performed (see paras. [0080]-[0081]). The reference Tsukahara et al. further teaches that the reaction vessel (101) can be a stirred 

Allowable Subject Matter
Claims 21 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The claims would be allowable because the prior art of record does not disclose or fairly suggest for the provision of: a level sensor to determine a height of the liquid in the reactor with respect to a height of a bed of the resin, as recited in claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774